Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With respect to Claim and Specification Objections: Applicant’s amendments to the claims and specification have overcome the objection previously set forth in the Non-Final Office Action.
With respect to Claim Rejection: Applicant’s amendments to the claims have overcome the 112(b) rejection previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 2020/0400821 A1 newly cited), hereinafter Baker, in view of Yang et al (US 2020/0003869 A1 previously cited), hereinafter Yang, and further in view of Held et al (US 2015/0363940 A1 newly cited), hereinafter Held.
Regarding claim 1, Baker discloses a method for operating a radar system, comprising, by a processor (one or more processors 3002 [0192]):
Receiving first point cloud information generated by a first radar device, second point cloud information from a second radar device, and a spatial description for an object, the first and second radar devices having different locations in the radar system (multiple hi-res Doppler LIDAR systems 340a, 340b, 340c, 340d, are positioned on the vehicle 310 to provide complete angular coverage [Fig. 3B & 0091] & collecting raw point cloud data that indicates a plurality of dimensions such as inclination angles, azimuthal angles, ranges, or relative speeds between the points and the LIDAR systems [0094])
Generating a plurality of point cloud segments by grouping data points of the first point cloud information and data points of the second point cloud information (the point buffer 1802 may collect a plurality of frames of Doppler LIDAR data over a period of time and group the data sequentially [0176])
Performing dealiasing operations (compensating for the phase or frequency difference observed or expected for a particular range [0079] & performing corrections for distinguishing between objects in point cloud [Figs. 5-7]), where the dealiasing operations use, as input to a dealiasing algorithm, an average range-rate value for each point cloud segment (correcting for errors by averaging radial motion calculated for each beam [Fig. 6 & 0126] & outputting a corrected point cloud [0130])
However, Baker does not disclose:
Grouping data points based on the spatial description
Arranging the point cloud segments in a temporal order to define a radar tentative track
Using the radar tentative track to generate tracker initialization information
The dealiasing operations use, as input to a dealiasing algorithm, an average velocity ambiguity value for each said point cloud segment and said radar tentative track
Using the tracker initialization information to generate a track for the object
Yang teaches:
Point cloud frames may be divided into a plurality of batches based on the spatial and temporal relationships [0047]
Arranging adjacent point cloud frames (both in space and in time) in the same batch for optimization [0034] to define a point cloud pose info – S706 [Fig. 7 & 0045]
Estimating pose info based on the point pose info and the initial pose data – S712 [Fig. 7 & 0048]
Position the vehicle based on the adjusted pose info – S718 [Fig. 7 & 0049]
It is further noted that some of the steps (S702 - S718) may be performed simultaneously, or in a different order than shown in Fig. 7 [Fig. 7 & 0042]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Yang because doing so would produce high-resolution maps which are critical to many functions of autonomous driving vehicles such as positioning, ambience recognition, decision making and control, as recognized by Yang.
Additionally, in a similar field of endeavor, Held teaches a mean velocity error [0134]. Fig. 18 illustrates mean error as a function of the linear velocity or angular velocity of the tracked object [0130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Held because doing so would further determine if there is a bias in the simulated velocity estimates and enable velocity estimation for tracked objects, as recognized by Held.
Regarding claim 18, Baker discloses a system, comprising:
A processor (one or more processors 3002 [0192])
A non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for operating a radar system (memory 3004 [0193]), wherein the programming instructions comprise instructions to:
Receive first point cloud information generated by a first radar device, second point cloud information from a second radar device, and a spatial description for an object, the first and second radar devices having different locations in the radar system (multiple hi-res Doppler LIDAR systems 340a, 340b, 340c, 340d, are positioned on the vehicle 310 to provide complete angular coverage [Fig. 3B & 0091] & collecting raw point cloud data that indicates a plurality of dimensions such as inclination angles, azimuthal angles, ranges, or relative speeds between the points and the LIDAR systems [0094])
Generating a plurality of point cloud segments by grouping data points of the first point cloud information and data points of the second point cloud information (the point buffer 1802 may collect a plurality of frames of Doppler LIDAR data over a period of time and group the data sequentially [0176])
Performing dealiasing operations (compensating for the phase or frequency difference observed or expected for a particular range [0079] & performing corrections for distinguishing between objects in point cloud [Figs. 5-7]), where the dealiasing operations use, as input to a dealiasing algorithm, an average range-rate value for each point cloud segment (correcting for errors by averaging radial motion calculated for each beam [Fig. 6 & 0126] & outputting a corrected point cloud [0130])
However, Baker does not disclose:
Grouping data points based on the spatial description
Arrange the point cloud segments in a temporal order to define a radar tentative track
Using the radar tentative track to generate tracker initialization information
The dealiasing operations use, as input to a dealiasing algorithm, an average velocity ambiguity value for each said point cloud segment and said radar tentative track
Use the tracker initialization information to generate a track for the object
Yang teaches:
Point cloud frames may be divided into a plurality of batches based on the spatial and temporal relationships [0047]
Arranging adjacent point cloud frames (both in space and in time) in the same batch for optimization [0034] to define a point cloud pose info – S706 [Fig. 7 & 0045]
Estimating pose info based on the point pose info and the initial pose data – S712 [Fig. 7 & 0048]
Position the vehicle based on the adjusted pose info – S718 [Fig. 7 & 0049]
It is further noted that some of the steps (S702 - S718) may be performed simultaneously, or in a different order than shown in Fig. 7 [Fig. 7 & 0042]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Yang because doing so would produce high-resolution maps which are critical to many functions of autonomous driving vehicles such as positioning, ambience recognition, decision making and control, as recognized by Yang.
Additionally, in a similar field of endeavor, Held teaches a mean velocity error [0134]. Fig. 18 illustrates mean error as a function of the linear velocity or angular velocity of the tracked object [0130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Held because doing so would further determine if there is a bias in the simulated velocity estimates and enable velocity estimation for tracked objects, as recognized by Held.
Regarding claims 2 and 19, Baker, as modified by Yang and Held, discloses the method according to claim 1 and the system according to claim 18, respectively.
However, Baker, as modified by Yang and Held, does not disclose that two data points are grouped together to form a point cloud segment of the plurality of point cloud segments when a Euclidean distance between the two data points is less than a threshold value.
Yang teaches that point cloud frames are divided into batches based on a set of thresholds. The set of thresholds may include a minimum time interval, a minimum position change, a minimum orientation change, spatial thresholds, temporal thresholds [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Yang because doing so would produce high-resolution maps which are critical to many functions of autonomous driving vehicles such as positioning, ambience recognition, decision making and control, as recognized by Yang.
Claims 3, 4, 6 thru 17, 20, 21, and 23 thru 34 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of Yang, and Held, and further in view of Stachnik et al (US 2018/0356498 A1 previously cited), hereinafter Stachnik.
Regarding claims 3 and 20, Baker, as modified by Yang and Held, discloses the method according to claim 1 and the system according to claim 18, respectively.
However, Baker, as modified by Yang and Held, does not disclose that two data points are grouped together to form a point cloud segment of the plurality of point cloud segments when an absolute difference between range-rate angles of the two data point is less than a threshold value.
Yang teaches that point cloud frames are divided into batches based on a set of thresholds. The set of thresholds may include a minimum time interval, a minimum position change, a minimum orientation change, spatial thresholds, temporal thresholds [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Yang because doing so would produce high-resolution maps which are critical to many functions of autonomous driving vehicles such as positioning, ambience recognition, decision making and control, as recognized by Yang.
Additionally, in a similar field of endeavor, Stachnik teaches obtaining spatial detections from target which are range (radial distance), azimuth angle, raw range rate (radial velocity), velocity vector, range rate vector [0040 & 0041 & 0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Stachnik because doing so would aid in obtaining the object’s position and range/ velocity profiles, as recognized by Stachnik.
Regarding claims 4 and 21, Baker, as modified by Yang and Held, discloses the method according to claim 1 and the system according to claim 18, respectively.
However, Baker, as modified by Yang and Held, does not disclose that two data points are grouped together to form a point cloud segment of the plurality of point cloud segments when a difference between range-rate amplitudes of the two data points is less than a threshold value.
Yang teaches that point cloud frames are divided into batches based on a set of thresholds. The set of thresholds may include a minimum time interval, a minimum position change, a minimum orientation change, spatial thresholds, temporal thresholds [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Yang because doing so would produce high-resolution maps which are critical to many functions of autonomous driving vehicles such as positioning, ambience recognition, decision making and control, as recognized by Yang.
Additionally, in a similar field of endeavor, Stachnik teaches obtaining spatial detections from target which are range (radial distance), azimuth angle, raw range rate (radial velocity), velocity vector, range rate vector [0040 & 0041 & 0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Stachnik because doing so would aid in obtaining the object’s position and range/ velocity profiles, as recognized by Stachnik.
Claims 5 and 22 are cancelled.
Regarding claims 6 and 23, Baker, as modified by Yang and Held, discloses the method according to claim 1 and the system according to claim 18, respectively.
However, Baker, as modified by Yang and Held, does not disclose that the dealiasing operations further comprise: computing a range-rate difference value between the average range-rate value for a given point cloud segment and the average range-rate value for the radar tentative track; and comparing the range-rate difference value to a threshold value.
Stachnik teaches determining a measure of dispersion of difference between the velocity profile estimator range rates for each velocity profile hypothesis and their respective modified range rates. This could be regarded as determining the estimator of variance of range rate estimation [0071]. Additionally, it is determined if the range rate variance is greater than a variance dealiasing threshold [0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Stachnik because doing so would provide for plausibility checks, for further refinement, improvement and robustness, as recognized by Stachnik.
Regarding claims 7 and 24, Baker, as modified by Yang, Held, and Stachnik, discloses the method according to claim 6 and the system according to claim 23, respectively, and determining when the range-rate difference is greater than the threshold value ([Stachnik, 0083], cited and incorporated in the rejections of claims 6 and 23, respectively).
However, Baker, as modified by Yang, Held, and Stachnik, does not disclose that the dealiasing operations further comprise determining that the range-rate difference value is close to the average velocity ambiguity for the radar tentative track.
Stachnik teaches looking, for each hypothesis, at the difference between the velocity profile estimator range rates and their respective modified range rates (i.e. the difference between residuals) for the point detections and selecting the velocity hypothesis that give the lowest hypothesis variation of residuals [0071 & 0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Stachnik because doing so would provide for plausibility checks, for further refinement, improvement and robustness, as recognized by Stachnik.
Regarding claims 8 and 25, Baker, as modified by Yang, Held, and Stachnik, discloses the method according to claim 7 and the system according to claim 24, respectively, wherein the dealiasing operations further comprise determining that an edge case exists when a determination is made that the range-rate difference value is close to the average velocity ambiguity for the radar tentative track ([Stachnik, 0071 & 0072], cited and incorporated in the rejection of claims 7 and 24, respectively).
Baker, as modified by Yang, Held, and Stachnik, does not explicitly disclose an edge case.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to set a flag (i.e. edge case) as an indication once a determination is made for the velocity hypothesis that give the lowest hypothesis variation of residuals taught by Stachnik.
Regarding claims 9 and 26, Baker, as modified by Yang and Held, discloses the method according to claim 1 and the system according to claim 18, respectively.
However, Baker, as modified by Yang and Held, does not disclose that the dealiasing operations comprise performing a position consistency dealiasing algorithm.
Stachnik teaches algorithms for the estimation of velocity profiles of an object [0069] and the execution path of the OH De-Alias by velocity profile component [Fig. 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Stachnik because doing so would result in unambiguous range rate measurement and further refinement of data obtained from target object, as recognized by Stachnik.
Regarding claims 10 and 27, Baker, as modified by Yang, Held, and Stachnik, discloses the method according to claim 9 and the system according to claim 26, respectively.
Baker, as modified by Yang, Held, and Stachnik, does not explicitly disclose that the position consistency dealiasing algorithm comprises estimating an average range-rate in accordance with mathematical equation:                         
                            R
                            
                                
                                    R
                                
                                
                                    e
                                    s
                                    t
                                    i
                                    m
                                    a
                                    t
                                    e
                                
                            
                            =
                            (
                            
                                
                                    P
                                
                                
                                    t
                                
                            
                            -
                            
                                
                                    P
                                
                                
                                    s
                                
                            
                            )
                            /
                            (
                            T
                            
                                
                                    V
                                
                                
                                    a
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                    -
                                    T
                                
                            
                            -
                            T
                            
                                
                                    V
                                
                                
                                    a
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                    -
                                    S
                                
                            
                            )
                             
                        
                     where                         
                            R
                            
                                
                                    R
                                
                                
                                    e
                                    s
                                    t
                                    i
                                    m
                                    a
                                    t
                                    e
                                
                            
                        
                     is an estimated average range-rate,                         
                            
                                
                                    P
                                
                                
                                    t
                                
                            
                        
                     is a position of the radar tentative track,                         
                            
                                
                                    P
                                
                                
                                    s
                                
                            
                        
                     is a position of a given point cloud segment,                         
                            T
                            
                                
                                    V
                                
                                
                                    a
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                    -
                                    T
                                
                            
                        
                     is an average time of validity for the radar tentative track, and                         
                            T
                            
                                
                                    V
                                
                                
                                    a
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                    -
                                    S
                                
                            
                        
                     is an average time of validity for the given point cloud segment.
	However, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to apply equation                         
                            R
                            
                                
                                    R
                                
                                
                                    e
                                    s
                                    t
                                    i
                                    m
                                    a
                                    t
                                    e
                                
                            
                            =
                            (
                            
                                
                                    P
                                
                                
                                    t
                                
                            
                            -
                            
                                
                                    P
                                
                                
                                    s
                                
                            
                            )
                            /
                            (
                            T
                            
                                
                                    V
                                
                                
                                    a
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                    -
                                    T
                                
                            
                            -
                            T
                            
                                
                                    V
                                
                                
                                    a
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                    -
                                    S
                                
                            
                            )
                        
                     for the purpose of measuring the rate at which the measured range changes, since it involves only routine skill in the art for a range rate determination.
Regarding claims 11 and 28, Baker, as modified by Yang, Held, and Stachnik, discloses the method according to claim 10 and the system according to claim 27, respectively.
However, Baker, as modified by Yang, Held, and Stachnik, does not disclose that the position consistency dealiasing algorithm further comprises determining a plurality of possible K values in accordance with mathematical equation                         
                            
                                
                                    R
                                    
                                        
                                            R
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                    +
                                    K
                                    *
                                    
                                        
                                            B
                                        
                                        
                                            a
                                            v
                                            e
                                            r
                                            a
                                            g
                                            e
                                            -
                                            S
                                        
                                    
                                
                            
                            ≤
                            
                                
                                    v
                                
                                
                                    g
                                
                            
                        
                     where                         
                            R
                            
                                
                                    R
                                
                                
                                    m
                                    e
                                    a
                                    s
                                    u
                                    r
                                    e
                                    d
                                
                            
                        
                     is a measured range rate for a given data point,                         
                            
                                
                                    B
                                
                                
                                    a
                                    v
                                    e
                                    r
                                    a
                                    g
                                    e
                                    -
                                    S
                                
                            
                        
                     is an average velocity ambiguity for a given point cloud segment, and                         
                            
                                
                                    v
                                
                                
                                    g
                                
                            
                        
                     is a rational maximum speed over ground.
Stachnik teaches calculating a plurality of plausible velocity profile hypotheses. The number of velocity profile hypotheses can be calculated from the range of expected over-the-ground velocity magnitudes of the target. For maximum bounds of expected velocity, maximum and minimum possible range rate can be calculated [0067].
It is further noted that, based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar. 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶. In the case that Stachnik is not taken to be considered to teach this feature, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Stachnik because doing so would provide for plausibility checks, for further refinement, improvement and robustness, as recognized by Stachnik.
Regarding claims 12 and 29, Baker, as modified by Yang, Held, and Stachnik, discloses the method according to claim 11 and the system according to claim 28, respectively, wherein the position consistency dealiasing algorithm further comprises generating a plurality of range-rate hypotheses values in accordance with mathematical equation                                 
                                    R
                                    
                                        
                                            R
                                        
                                        
                                            h
                                            y
                                            p
                                            o
                                            t
                                            h
                                            e
                                            s
                                            i
                                            s
                                        
                                    
                                    =
                                    R
                                    
                                        
                                            R
                                        
                                        
                                            a
                                            v
                                            e
                                            r
                                            a
                                            g
                                            e
                                            -
                                            T
                                        
                                    
                                    +
                                    K
                                    *
                                    
                                        
                                            B
                                        
                                        
                                            a
                                            v
                                            e
                                            r
                                            a
                                            g
                                            e
                                            -
                                            S
                                        
                                    
                                
                             where                                 
                                    R
                                    
                                        
                                            R
                                        
                                        
                                            h
                                            y
                                            p
                                            o
                                            t
                                            h
                                            e
                                            s
                                            i
                                            s
                                        
                                    
                                
                             is a range-rate hypotheses value, and                                 
                                    R
                                    
                                        
                                            R
                                        
                                        
                                            a
                                            v
                                            e
                                            r
                                            a
                                            g
                                            e
                                            -
                                            T
                                        
                                    
                                
                             is an average range-rate for the radar tentative track (Stachnik [0067], cited and incorporated in the rejection of claims 11 and 28, respectively).
It is further noted that, based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar. 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶. In the case that Stachnik is not taken to be considered to teach this feature, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
Regarding claims 13 and 30, Baker, as modified by Yang, Held, and Stachnik, discloses the method according to claim 12 and the system according to claim 29, respectively.
However, Baker, as modified by Yang, Held, and Stachnik, does not disclose that the position consistency dealiasing algorithm further comprises accepting a hypothesis when a respective one of the plurality of range-rate hypotheses values is less than a pre-defined threshold.
Stachnik teaches looking, for each hypothesis, at the difference between the velocity profile estimator range rates and their respective modified range rates (i.e. the difference between residuals) for the point detections and selecting the velocity hypothesis that give the lowest hypothesis variation of residuals. In other words, in this step the “best” hypothesis is selected [0071 & 0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include selecting the optimal hypothesis as taught by Stachnik because doing so would provide for plausibility checks, for further refinement, improvement and robustness, as recognized by Stachnik.
Regarding claims 14 and 31, Baker, as modified by Yang, Held, and Stachnik, discloses the method according to claim 13 and the system according to claim 30, respectively.
However, Baker, as modified by Yang, Held, and Stachnik, does not disclose that the position consistency dealiasing algorithm further comprises determining an absolute difference between the estimated average range-rate and a given range-rate hypothesis value of the plurality of range-rate hypotheses values.
Stachnik teaches determining a measure of dispersion of difference between the velocity profile estimator range rates for each velocity profile hypothesis and their respective modified range rates. This could be regarded as determining the estimator of variance of range rate estimation [0071]. Additionally, it is determined if the range rate variance is greater than a variance dealiasing threshold [0083].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Stachnik because doing so would provide for plausibility checks, for further refinement, improvement and robustness, as recognized by Stachnik.
Regarding claims 15 and 32, Baker, as modified by Yang, Held, and Stachnik, discloses the method according to claim 14 and the system according to claim 31, respectively, wherein the position consistency dealiasing algorithm is considered successful when the absolute difference between an estimated range-rate and a hypothesis range-rate is greater than a threshold (Stachnik [0071 & 0083], cited and incorporated in the rejection of claims 14 and 31, respectively).
Regarding claims 16 and 33, Baker, as modified by Yang, Held, and Stachnik, discloses the method according to claim 15 and the system according to claim 32, respectively.
However, Baker, as modified by Yang, Held, and Stachnik, does not disclose that the dealiasing operations further comprise determining a true range-rate value when the position dealiasing algorithm is considered successful.
Stachnik teaches a real range rate [Fig. 6 & 0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the teachings of Stachnik because doing so would provide for plausibility checks, for further refinement, improvement and robustness, as recognized by Stachnik.
Regarding claims 17 and 34, Baker, as modified by Yang, Held, and Stachnik, discloses the method according to claim 16 and the system according to claim 33, respectively, and generating tracker initialization information (Yang [Fig. 7 & 0048], cited and incorporated in the rejection of claims 1 and 18, respectively).
However, Baker, as modified by Yang, Held, and Stachnik, does not explicitly disclose that the dealiasing operations further comprise using the true range-rate to generate the tracker initialization information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include the generating of tracker initialization information using an updated true range-rate value. One of ordinary skill in the art would have found it trivial to replace an initial value with another updated value that aims to improve the method and system outcomes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He et al (He G, Sun J, Ying Z, Zhang L. A Radar Radial Velocity Dealiasing Algorithm for Radar Data Assimilation and its Evaluation with Observations from Multiple Radar Networks. Remote Sensing. 2019) discloses automated and accurate radar dealiasing algorithms for assimilation into operational numerical weather forecasting models.
Eshet et al (US 2020/0249315 A1) discloses deep learning in a radar system including obtaining unaliased time samples from a first radar system.
Cornelius et al (US 5,247,303) discloses a pulsed Doppler weather radar system reducing ambiguities to improve data quality.
Qi et al (US 2022/0058818 A1) discloses methods, computer systems, and apparatus for performing 3D auto-labeling on sensor data.
Rao et al (US 2020/0209352 A1) discloses a method to determine if a velocity of an object detected by a radar is greater than a maximum velocity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/            Examiner, Art Unit 3648             

/ERIN F HEARD/            Supervisory Patent Examiner, Art Unit 3648